Citation Nr: 9914073	
Decision Date: 05/21/99    Archive Date: 05/26/99

DOCKET NO.  94-00 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to a temporary total evaluation based on a 
period of hospitalization from March 2 to April 2, 1993.  

2.  Entitlement to an increased evaluation for the service-
connected residuals of a medial meniscectomy, with arthritis 
of the right knee, status post right anterior cruciate 
ligament reconstruction with hamstring tendon, semitendinosus 
(a right knee disability).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. A. Markey, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1972 to 
January 1977.  He also had subsequent periods of active duty 
for training.  

This matter came before the Board of Veterans' Appeals 
(Board) from a May 1993 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas 
that denied the veteran's claim for a temporary total 
evaluation under 38 C.F.R. § 4.29 based on a period of 
hospitalization from March 2 to April 2, 1993, and denied his 
claim for an increased evaluation for his service-connected 
right knee disability.  A notice of disagreement was received 
in May 1993.  A statement of the case was issued in June 
1993.  A substantive appeal was received from the veteran in 
August 1993.  In January 1996, the Board remanded this matter 
to the RO for further development.  

The claim for a temporary total rating based on the period of 
hospitalization from March 2 to April 2, 1993 will be 
addressed in the REMAND which follows this decision.


FINDINGS OF FACT

The veteran's right knee disability is manifested by some 
limitation of motion and pain due to arthritis.  


CONCLUSION OF LAW

A combined 40 percent rating, based on a 10 percent rating 
for noncompensable limitation of motion due to arthritis and 
a 30 percent rating for instability is warranted for the 
veteran's right knee disability.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5003, 
5257 (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran has submitted 
evidence that is sufficient to justify that his claim for 
entitlement to an increased evaluation for his service-
connected  right knee disability is well grounded.  The Board 
is satisfied that all relevant facts regarding this claim 
have been properly developed and that no further assistance 
to the veteran is required to comply with the duty to assist 
doctrine.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v 
Derwinski, 1 Vet. App. 78 (1990).

The record reflects that service connection for a right knee 
disability was established by the RO in a May 1981 decision, 
based on the veteran's service medical records which showed 
that he complained of right knee pain on several occasions, 
including in September 1974 (the Board notes that on 
separation examination in January 1977, the veteran gave a 
history of injuring his knee during an airborne jump in 
1974), and that he sustained a twisting injury to the right 
knee parachuting in June 1980 while serving with the National 
Guard.  Ultimately, this injury resulted in the veteran 
undergoing a right medial meniscectomy in August 1980.  

An April 1981 VA examination report indicates that there was 
no effusion about the right knee joint, that the cruciate and 
collateral ligaments were intact, and that right knee motion 
ranged from 0 to 110 degrees with some pain elicited in the 
last 20 degrees of extension.  A 10 percent evaluation was 
assigned from October 1, 1980 based on this evidence.  The RO 
also granted a temporary total rating under 38 C.F.R. § 4.30 
for convalescence from August 4, 1980 to October 1, 1980, 
following a right medial meniscectomy in August 1980.  

In a September 1981 RO decision, this temporary total 
evaluation was extended until July 1, 1981, and a 
noncompensable evaluation was assigned from December 1, 1981.  
The noncompensable evaluation reflected findings by a VA 
examiner in August 1981 to the effect that at the time the 
veteran suffered from no significant right knee disability.  
In rating actions in December 1984 and March 1985, a 
temporary total evaluation (again under 38 C.F.R. § 4.30) was 
assigned from November 13, 1984 to February 28, 1985, as the 
veteran underwent right knee reconstruction surgery (this 
evaluation was extended by the Board to April 30, 1985 in a 
December 1986 decision).

In February 1986, the RO assigned a temporary total 
evaluation from November 4, 1985 to December 31, 1985, under 
the provisions of 38 C.F.R. § 4.29, as the veteran was 
hospitalized for right knee rehabilitation during that time.  
In a July 1988 rating action, another temporary total 
evaluation was assigned from June 2, 1988 to July 31, 1988, 
based on diagnostic arthroscopy of the right knee in June 
1988.  

In May 1989, the evaluation of the veteran's service-
connected right knee disability was increased to 30 percent, 
chiefly based on findings reported on March 1989 VA 
examination.  Such findings included a right knee range of 
motion from 20 to 90 degrees, moderate quadriceps atrophy, 
mild swelling of the knee, and positive anterior drawer and 
Lachman's tests.  Severe instability of the knee was noted.   

The veteran and his representative maintain that the 30 
percent evaluation currently assigned for the veteran's 
service-connected right knee disability is not adequate given 
the current symptoms of this disability.  The recent evidence 
of record includes VA examination reports and outpatient 
treatment records.

November 1993 VA X-rays of the right knee revealed an 
irregular lateral tibial condyle, questionable minimal 
degenerative joint disease, and small effusion.  A December 
1993 VA outpatient treatment record indicates that the 
veteran ambulated with a cane, that right knee motion ranged 
from 0 to 110 degrees, and that there was some medial joint 
line tenderness about the right knee.  Tenderness about the 
right knee was noted on VA general examination conducted in 
February 1996.  Outpatient treatment records indicate that 
the veteran was seen in June 1996 complaining of  right knee 
pain.  

On VA examination in July 1996, the veteran's history of 
injuring his right knee during a parachute jump in 1980, and 
some of his various surgical procedures were noted.  The 
examiner stated that the veteran walked with a marked 
antalgic gait, that he used a cane, and that he wore an ACL 
(anterior cruciate ligament) brace on the right knee.  
Physical examination of the right knee revealed good 
alignment, no evidence of atrophy or swelling, and an 
equivocal pivot shift.  Positive Lachman's and anterior 
drawer tests were found, and the knee was stable to varus and 
valgus stresses.  Range of motion of the right knee was from 
0 to 100, with the knee able to fully extend with no 
hyperextension.  The knee was tender to palpation over the 
lateral joint line, and a positive patellar grind was noted, 
as was crepitus with mobility.  The tone on the right 
quadriceps was markedly less than the left, but there was no 
atrophy found.  X-rays showed good preservation of the joint 
space in the patellar sunrise, with a small lateral spur, but 
this was not considered to be significant; lateral films were 
noted to have shown a proximal spur on the patella, but were 
otherwise essentially remarkable; the AP (anterior posterior) 
view showed some arthritic or surgical changes involving the 
fibular head, and some squaring of the condyles both medial 
and lateral.  The diagnoses were status post meniscectomy 
with mild arthritis, status post right fibular translocation 
with some arthritis, and chronic knee pain.  

In October 1997, the veteran was admitted to the VA medical 
Center in Houston, Texas, where he underwent right ACL 
reconstruction (with the hamstring tendon) surgery.  Because 
of this procedure, the RO, in February and August 1998 
actions, assigned a temporary total evaluation under 
38 C.F.R. § 4.30 from October 10, 1997 to March 1, 1998.  

On VA examination, physical examination of the right knee 
revealed a decreased quadriceps size with some atrophy of the 
quadriceps tendon.  Multiple well healed, non-tender scars 
about the right knee were also observed.  Further examination 
of the knee showed a range of motion from 0 to 90 degrees, 
with complaints of pain when the veteran tried to flex to 90 
degrees.  No Lachman nor pivot could be appreciated, and 
there was no effusion of the knee.  There was no posterior 
drawer sign, but there was some medial joint line tenderness 
as well as crepitation of the patellofemoral joint.   The 
examiner noted that X-rays in October 1997 showed decreased 
joint space medially.  The impression was that the veteran 
had some degenerative changes of the right knee secondary to 
ligament injury, characterized as mild to moderately 
symptomatic at the time.  The examiner noted that the veteran 
continued to have significant quadriceps atrophy, which was 
also noted to be moderately symptomatic.  It appeared to the 
examiner that the veteran had reasonable stability of the 
knee, but that he continued to have pain and dysfunction 
associated with the arthritic changes in the medial joint 
compartment as well as decreased muscle strength.  

It is essentially maintained that the 30 percent disability 
evaluation currently assigned to the veteran's right knee 
disability is not adequate.  In this regard, it is noteworthy 
that disability evaluations are determined by the application 
of a schedule of ratings which is based on the average 
impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. 
§ Part 4.  Separate diagnostic codes identify the various 
disabilities.  The governing regulations provide that the 
higher of two evaluations will be assigned if the disability 
more closely approximates the criteria for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

The Board has reviewed the veteran's claim in light of the 
history of the disability since its onset; however, where, as 
in this case, entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet.  App. 55, 58 (1994).

The veteran's service connected right knee disability is 
rated as 30 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257, which contemplates severe knee 
impairment (recurrent subluxation or lateral instability), 
and is the highest evaluation available under this code.  The 
veteran's knee disability may also be rated on the basis of 
limitation of motion under Diagnostic Codes 5260 or 5261.  A 
10 percent evaluation requires that flexion be limited to 45 
degrees or extension limited to 10 degrees.  A 20 percent 
evaluation requires that flexion be limited to 30 degrees or 
extension 15 degrees.  A 30 percent evaluation requires that 
flexion be limited to 15 degrees or extension 20 degrees.  A 
40 percent evaluation requires that extension be limited to 
30 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5260, 5261. 

Taking into account the medical evidence set out above, the 
Board finds that a disability rating higher than 30 percent 
is not warranted for the veteran's service connected right 
knee disability under Diagnostic Code 5257, as this is the 
maximum schedular rating available under that Code.  The 
Board notes that the U.S. Court of Appeals for Veterans 
Claims (Court) (formerly known as the United States Court of 
Veterans Appeals) has expounded on the evidence necessary for 
a full evaluation of orthopedic disabilities.  In DeLuca v. 
Brown, 8 Vet. App. 202 (1996), the Court held that ratings 
based on limitation of motion do not subsume 38 C.F.R. § 4.40 
or 38 C.F.R. § 4.45.  It was also held that the provisions of 
38 C.F.R. § 4.14 (avoidance of pyramiding) do not preclude a 
higher rating based on greater limitation of motion due to 
pain on use, including during flare-ups.  However, the Court 
in Johnson v. Brown, 9 Vet. App. 7, 11 (1998) indicated that 
since diagnostic code 5257 is not predicated on loss of range 
of motion 38 C.F.R. §§ 4.40 and 4.45 with respect to pain are 
not applicable.

The rating under Code 5257 does not, however, encompass the 
entire scope of the veteran's right knee disability.  In an 
opinion from the Office of the General Counsel, it was 
determined that disability of the knee manifested by both 
arthritis and limitation of motion may be rated separately.  
VAOPGCPREC 23-97 (July 1, 1997); see also VAOPGCPREC 9-98 
(August 14, 1998).  Accordingly, it must also be determined 
whether an additional rating is warranted based on limitation 
of motion due to arthritis.  

The veteran has arthritis, established by X-ray findings.  
Under Diagnostic Code 5003, arthritis, established by X-ray 
findings, will be rated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific joint 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate code, a rating of 10 percent is warranted for 
each major joint affected by limitation of motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  The knee is considered to be 
a major joint. 38 C.F.R. § 4.45.

While the evidence of record does not demonstrate that the 
veteran's right knee motion is limited to a compensable 
degree under Diagnostic Code 5260 or 5261 for flexion or 
extension motion, respectively, it nevertheless demonstrates 
that the veteran has some limitation of motion associated 
with his right knee disability.  Accordingly, the Board finds 
that under 38 C.F.R. § 4.71a, Diagnostic Code 5003 a separate 
10 percent rating is warranted for arthritis associated with 
the veteran's service connected right knee disability.  A 
higher rating based on limitation of motion would require 
limitation of extension to 15 degrees under Diagnostic Code 
5261 or flexion limited to 30 degrees under Diagnostic Code 
5260.  Limitation of motion to this extent is not shown.  
While the veteran has made complaints of right knee pain, 
pain on motion is not such as to warrant a rating in excess 
of 10 percent.  The evidence does demonstrate that the 
veteran has pain and functional disability associated with 
the right knee arthritis, but such pain was elicited as the 
knee approached 90 degrees of flexion motion.  Such findings 
do not demonstrate that pain limits motion to a compensable 
degree.  


ORDER

A 40 percent combined rating for the veteran's service 
connected right knee disability, based on a separate rating 
of 10 percent for right knee arthritis in addition to a 30 
percent rating for instability is granted, subject to the 
regulations governing payment of monetary benefits.  To this 
extent, the veteran's claim is granted.  


REMAND

The veteran and his representative assert that a temporary 
total evaluation is warranted based on a period of 
hospitalization from March 2 to April 2, 1993.  As noted in 
the January 1996 Board remand, the veteran and his 
representative contend that, during this period of 
hospitalization, the veteran ambulated on the ward with the 
aid of a wheelchair, specifically to avoid knee pain, 
employed a knee brace that had been issued by a VA 
orthopedist, and was given medication.  As complete clinical 
notes had not been associated with the claims folder, the 
Board remanded this matter for the collection of such 
records.  
A review of the record reveals that such clinical notes have 
yet to be associated with the record.  The Board notes that 
in Stegall v. West, 11 Vet.App. 268 (1998), the Court held 
that a remand by the Board confers on the veteran, as a 
matter of law, the right to compliance with the remand 
orders.  Id.  Hence, even though most of the Board directives 
in the previous remand were completed by the RO, this matter 
must again be remanded for the following:

1.  The RO should obtain and associate 
with the claims folder complete clinical 
notes from the veteran's March 2 to April 
2, 1993 hospitalization at the VA Medical 
Center in Houston, Texas.

2.  Thereafter, the RO should 
readjudicate the claim for a temporary 
total rating based on a period of 
hospitalization from March 2 to April 2, 
1993.  If the determination remains 
adverse to the veteran, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and given the opportunity to 
respond.

The case should then be returned to the Board for further 
appellate consideration, if in order.  By this REMAND the 
Board intimates no opinion, either factual or legal, as to 
the ultimate determination warranted in this case.  The 
purpose of the REMAND is to further develop the record.  No 
action is required of the veteran until he receives further 
notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals


 

